John B. Robbins, Judge, concurring.I disagree that a gross income multiplier may be used to value a business organization if such method results in some value being attributed to goodwill without proof that this goodwill is a marketable business asset independent of the presence or reputation of the spouse whose interest is being evaluated. See Wilson v. Wilson, 294 Ark. 194, 741 S.W.2d 640 (1987); Tortorich v. Tortorich, 50 Ark. App. 114, 902 S.W.2d 247 (1995). Here, however, the chancellor alternatively valued the capital stock of McClard Commercial Realty, Inc., by placing no value on goodwill and totaling the fair market value of the corporation’s tangible assets, its commissions receivable, and 20% of the potential commissions under its outstanding listing contracts, less corporate debts. I concur in the chancellor’s holding that the fair market value of this corporation was $125,000 because such finding is not clearly against the preponderance of the evidence.